Citation Nr: 1450700	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  06-08 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio



THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as due to exposure to herbicides.

2.  Entitlement to service connection for the residuals of a left inguinal hernia.

3.  Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of VA surgical repair of a left inguinal hernia in May 2003, to include left ilioinguinal neuritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to August 1969.  The Veteran served in the Republic of Vietnam and received the Combat Infantry Badge for his service.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from February 2005 and September 2007 rating decisions issued by the RO. 

In October 2010, the Veteran presented testimony during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims file.  

The Board previously considered this appeal in a March 2011.  At that time, the Board reopened the claim of service connection for a skin condition and remanded the reopened claim, along with the claims for left inguinal hernia and compensation under 38 U.S.C.A. § 1151, for additional development.  The Board again reviewed the claims in March 2013 and remanded the issues for further development of the record.  

The Board notes that, while the Veteran's representative addressed the claim of entitlement to an increased rating for the service-connected left knee disability in an October 2014  Informal Hearing Presentation (which was also the subject of a Joint Motion for Remand granted by the Court of Appeals for Veterans Claims in November 2011), this matter was address in the March 2013 Board decision and is no longer before the Board.  

In December 2013, the Board again remanded the remaining matters on appeal for additional development.  The case has since returned to the Board for the purpose of appellate disposition. 

For the following reasons, the Agency of Original Jurisdiction (AOJ) is found to have complied with the Board's remand instructions with respect to the claims decided hereinbelow. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of service connection for a skin disability is being remanded to the AOJ.



FINDINGS OF FACT

1. The Veteran is not shown to have manifested complaints or findings of a left inguinal hernia during service.  

2.  The Veteran currently is not shown to have residuals of a left inguinal hernia that are due to an event or incident of his period of active service.   

3.  Additional disability of VA surgical treatment of left inguinal hernia, including left ilioinguinal neuritis, was not the result of carelessness, negligence, lack of proper skill, error in judgment or other instance of fault on the part of VA, nor was it due to an event not that was not reasonably foreseeable.



CONCLUSIONS OF LAW

1. The Veteran does not have current disability manifested by the residuals of a left inguinal hernia due to a disease or injury that was incurred in or aggravated by his service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of surgical repair of a left inguinal hernia in May 2003 have not been met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.361 (2012).  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361, 3.1000 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In July 2004 and June 2007 pre- rating letters, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection and his claim for compensation pursuant to 38 U.S.C.A. § 1151, respectively.  

These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in March 2006 and June 2007 letters.

While the March 2006 letter was received subsequent to the initial adjudication of the claim for service connection, the claim has been readjudicated numerous times, most recently in the September 2013 Supplemental Statement of the Case (SSOC).

Hence, the Veteran is not shown to be prejudiced by the timing of the notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and VA treatment records.  

Pursuant to the Board's December 2013 remand, the AOJ attempted to obtain the consent forms pertaining to the May 2003 inguinal hernia repair.  The AOJ received a negative response in May 2014, and a June 2014 Report of Contact with the VA Medical Center where the surgery occurred reflects that the records are unobtainable and/or do not exist.  

The Veteran was informed of the unavailability of these records and provided an opportunity to respond; to date, no response has been received.  As such, the Board finds that further attempts to obtain these records would be futile. Stegall, 11 Vet. App. at 271; Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where Board's remand instructions were substantially complied with).

In addition, the AOJ was instructed to solicit an addendum opinion from the private physician who submitted a January 2013 statement in order to determine the nature and likely etiology of the claimed inguinal hernia.  If the private physician was not able to provide such an opinion, the Veteran was to be afforded a VA examination to obtain the requisite opinion.

In August 2014, the AOJ sent a letter to the physician requesting him to provide the requested addendum.  Later in August 2014, the AOJ received a response from the physician that was non-responsive to the request.  An August 2014 report of contact with the physician's office indicates that there were no further records pertaining to the Veteran.  

Accordingly, the Veteran was afforded a VA examination in June 2014 with addendum opinion in July 2014 to determine the nature and etiology claimed left hernia disability and any resulting disability from VA surgical repair of the hernia.

The opinion report reflects that the physician reviewed the entire claims file and provided the requested opinions with supporting rationale.  These actions complied with the Board's remand instruction.  Stegall, 11 Vet. App. at 271.

In an October 2014 Informal Hearing Presentation, the representative requested that any VA quality assurance records be obtained. However, in this case, there is no indication that there are assurance records relevant to this claim.  VA treatment records do not discuss quality assurance review and neither the Veteran nor his representative has demonstrated that such a review took place and when the review occurred.  

The Board further notes that such records are generally confidential and privileged and neither the AOJ nor the Board may review them. See VAOPGCPREC 1-2011 (Apr. 19, 2011).  A remand to obtain records that do not exist and/or are not reviewable would serve no useful purpose. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the veteran are to be avoided).

The Veteran also presented testimony at an October 2010 hearing with the Board. During the hearing, the undersigned Veterans Law Judge identified the issue on appeal and explained what evidence is needed to substantiate the claim. The Veteran was provided an opportunity to submit additional evidence. The actions of the Veterans Law Judge supplement VCAA and comply with any duties owed during a hearing. See 38 C.F.R. § 3.103; Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claim of service connection for the cause of the Veteran's death is thus ready to be considered on the merits.


II.  Service Connection Claim

A. Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a), which does not include hernia. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot). 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. See generally Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104(a). The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.


B.  Analysis

The Veteran's service treatment records are negative for any complaint or finding referable to an inguinal hernia.  The Veteran was treated in March
1969 after an ammo dump was hit and he was thrown forward, striking his lower
abdomen and causing what was diagnosed as a soft tissue bruise.  In that same month during service, the Veteran was treated for abdominal cramps and was noted to have diffuse, deep tenderness. 

In June 1969, during service, the Veteran was treated for abdominal cramping and ultimately underwent an appendectomy. 

On the report of medical history at discharge in August 1969, the Veteran denied having or having had a rupture or hernia.  The abdomen and viscera (including hernia) were noted to be normal on discharge examination.

A September 1971 VA treatment report reflected that there was no inguinal hernia, although there was a suggestion of one on the left.

The Veteran was treated for a lipoma of the left buttock in 1989.  Bilateral inguinal lymphadenopathy was noted in June 1989. A June 1989 CT scan of the pelvis did not reveal any findings pertinent to a hernia.

A February 2003 VA outpatient treatment report noted a left groin hernia.  He was referred to general surgery, and an April 2003 consultation report indicated that the Veteran reported having a left groin mass that had been present for approximately 8 to 9 months.  He indicated that the hernia had changed in size and at times disappeared.  

In May 2003, the Veteran underwent left inguinal hernia repair.  It was noted that he had a history of left inguinal hernia for several months.

The VA treatment records document the Veteran's complaints of left inguinal hernia pain and neuritis.  

A July 2013 VA opinion report notes that, while the examiner did not interview or physically examine the Veteran, he reviewed the entire claims file.  He noted that the Veteran underwent left inguinal hernia repair in May 2003 and subsequent right inguinal hernia repair in June 2007.

The reviewing physician noted that the Veteran did not endorse hernia at discharge from service, and a physical examination was normal.  Post-service a February 2003 VA treatment report reflected that the Veteran was assessed with a left inguinal hernia.  In April 2003, the Veteran reported an 8 to 9 month history of minimal symptoms, without pain, without incarceration.  A physical examination documented a small, nontender, easily reducible left inguinal hernia.  He underwent surgery, but still complained of pain related to the left inguinal hernia.

The reviewing physician opined that, upon review of the evidence, the Veteran did not have a hernia at the time of separation from service.  He had a physical examination recorded at discharge that documented a normal abdominal examination without evidence of inguinal hernia.  

The operative note from May 2003 very clearly documented a direct inguinal hernia that passed directly though the abdominal wall.  The examiner noted that these types of hernias developed over time and were uncommon in young men.

On VA examination in June 2014, the examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury or event.  In so finding, the examiner indicated that, after review of the Veteran's medical records, it was unlikely that he had any hernia before about 2000.  

The examiner noted that it was extremely medically unlikely that the Veteran had a left inguinal hernia in September 1971 that remained undiagnosed until 2003.  He noted that, once an inguinal hernia appeared, it usually slowly progressed in size and symptoms.  While this could take many years, it was doubtful that it took over 30 year.  

The examiner noted that there was no note of any hernia in service or on the separation examination.  Moreover, when the Veteran had a left buttock lipoma removed in July 1989, testing and examination noted no hernia.  

Also, the examiner pointed out that, if the hernia was such an issue, the medical records were clinically silent from this until perhaps late 2002.  The Veteran's other records of care suggest that he would have spoken up long before 2003 if a hernia had been present.

In a July 2014 addendum, the examiner specifically considered and addressed the service treatment records noting abdominal pain after lifting heavy ammo in 1969. In reviewing the records, the examiner pointed out that the Veteran was not diagnosed with a hernia while in the service, and thus it was likely just abdominal strain. And again at his separation physical in 1969 no hernia was found. Also there is no solid evidence of any hernia being diagnosed until 2003. 

In fact, there is significant evidence that a hernia did not exist in 1989 when he had an exam and surgery for removing a lipoma on the buttock. Obviously if no hernia was seen in 1989, then he could not have had one undiagnosed since the late 1960's or early 1970's.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for residuals of left inguinal hernia.  The record does not document left inguinal hernia until 2003, over 30 years after the Veteran's discharge from service.  

As indicated, the passage of many years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against the claim of service connection.  See Maxson, 230 F.3d at 1333; Shaw v. Principi, 3 Vet. App. 365 (1992).  Here, on this record, there is more than mere silence. 

None of the probative evidence supports a finding of a relationship between any event or incident of the Veteran's service and his current residuals of left inguinal hernia. Treatment records do not document hernia in service and, despite the notation of possible hernia in 1971, there was no definitive diagnosis until 2003.  At that time, he reported a history of hernia for only a few months.  

Moreover, the only pertinent medical opinion of record is that of June 2014 VA examiner who had a thorough review of all pertinent evidence and found there is no relationship between the current residuals of a left inguinal hernia and any circumstance of his service.

Thus, the only probative medical opinion weighs against the claim, and neither the Veteran nor his representative has presented or identified any medical opinion or other competent evidence that, in fact, supports the Veteran's claim.

Finally, the Board has also considered the Veteran's statements to the effect that he has current residuals of left inguinal hernia that are related to service.

As a lay person, the Veteran is competent to report that he personally observed, including symptoms. See Layno, 6 Vet. App. at 470.  

However, the question of diagnosis or etiology goes beyond a simple and immediately observable cause-and-effect relationship.  As such, he is not competent to render a diagnosis or opinion as to the etiology as to his claimed residuals of left inguinal hernia  See Jandreau, 492 F.3d at 1372.  

"The beliefs of lay witnesses (including claimants) on issues of diagnosis and medical causation are not competent evidence in situations where those issues require medical expertise to resolve."  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring).  

In any event, the probative value of the Veteran's general assertions to this extent is outweighed by that of the specific, well-reasoned opinion of the examiner who provided the June 2014 opinion and July 2014 addendum.

In summary, the Board finds that the preponderance of the evidence establishes that the currently demonstrated residuals of left inguinal hernia were not incurred in service and are not due to a documented event or incident of his period of service. 

Accordingly, on this record, the claim of service connection for residuals of left inguinal hernia must be denied.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.  1151 Claim

A. Legal Criteria

A Veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

To establish causation, the evidence must show that the hospital care, medical or surgical treatment or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuation or natural progress. 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).  Consent may be express or implied as set forth in 38 C.F.R. § 17.32(b).  

The proximate cause of a Veteran's additional disability or death will be considered to be the result of an event that was not reasonably foreseeable if a reasonable health care provider would have not have foreseen the possibility of the occurrence of the event given the particular circumstances of the case.  

Therefore, the event need not be completely unforeseeable or unimaginable, but it must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  

In making the determination as to whether an event was reasonably foreseeable, VA considers whether the risk of the adverse event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures that are set forth in 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).


B.  Analysis

The Veteran contends that he is entitled to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for complications following May 2003 inguinal hernia repair.  He argues that the surgery led to nerve damage and resultant pain.

In this case, the Veteran was seen for VA surgical consult for a left inguinal hernia in April 2003.  He denied problems or complications with any previous surgery.  A complete medical history was obtained and a physical examination was performed.  There were no health issued that were determined to need to be addressed prior to the procedure.

A May 2003 operative report noted that the Veteran presented for repair of left inguinal hernia.  He underwent primary mesh closure.  It was noted that he tolerated the procedure well.

When the Veteran returned a few days later, he reported that he was unable to remove the bandage from his left groin, but was otherwise doing well and his pain was lessening.

In August 2003, the Veteran presented with complaints of left inguinal pain over the site of the operation after lifting a box weighing approximately 50 pounds.  While recurrence of hernia was originally suspected, the incision was noted to be well-healed and there was no recurrence of hernia.  

The Veteran was seen by the general surgery service, who indicated that pain was a common postoperative complication.  It was recommended that he follow up with pain consultation service as well as the surgery department.

An October 2003 general surgery consultation note indicated that the Veteran complained of left groin pain that occurred with lifting or just moving to the right.  On physical examination, no hernia was felt.  The examiner was able to put her finger on the area of pain, which was over a medial area of the thickened incisional scar.  There was no erythema or drainage.  An assessment of possible entrapped nerve in the scar tissue was noted.  

The Veteran was seen by Pain Management in May 2004.  At that time, he had point tenderness at the pubic tubercle.  However, his symptoms did not improve with injection of local anesthetic and steroid. At that time he reported no improvement of symptoms with gabapentin and was currently using Ibuprofen and nortryptilene for pain control. He was started on topiramate and referred for a TENS unit as well.

A July 2004 VA pain management report notes that the Veteran had been using a TENS unit 12 hours a day in an attempt to desensitize his left ilio-inguinal neuritis resulting from a left inguinal hernia with mesh.  He reported that he got excellent results when the unit was on, and his pain level reduced from a 9 to a level of 4 out of 10.   

In February 2005, the Veteran reported intermittent pain in the groin.  He was noted to have presumed neuropathic symptoms due to nerve entrapment.

In April 2005, it was noted that the Veteran's inguinal hernia pain was neuropathic in nature and he would likely benefit from an anti-seizure medication like Topiramate.  

An April 2005 statement from a VA nurse practitioner noted the Veteran had chronic left inguinal nerve pain ever since surgical repair of a hernia in that area and he was treated with medication for this problem.

On VA treatment in December 2005, the Veteran endorsed chronic left groin pain, status post surgery in May 2003.  The Veteran was assessed with chronic pain, status post left inguinal hernia repair.  It was noted that general surgery thought this to be a common complication status post hernia repair.  

The Veteran underwent right inguinal hernia repair in June 2007.  On his follow-up visits, he reported some ongoing left inguinal hernia pain with lifting or climbing stairs.

During the Veteran's October 2010 hearing, he testified that, as a result of the surgery, a nerve was nicked and never healed.  He noted that he was put on medication for it and given a TENS to wear.  He was told that the nerve would not heal.  He endorsed continued pain, worse with activity.

On VA treatment in December 2011, the Veteran was prescribed compound creams for his left inguinal hernia pain.

The VA outpatient treatments document managed left inguinal hernia pain.  

In a January 2013 statement, private physician Dr. G. noted that the Veteran was seen in the Hernia Center.  The Veteran related a history of having undergone right inguinal hernia repair in 1982 as well as a left sided repair in 2003. His major complaint was significant pain in the left groin following the left lingual hernia repair.

An examination of the left side revealed marked tenderness particularly along the mid portion of the incision along with extreme firmness in the superior margin of the repair, strongly suggestive of mesh extruding to the surface skin.  Due to the extreme tenderness it was very difficult to assess for any recurrence of a hernia.  

Based on the history and physical examination, Dr. G. determined that the Veteran had post herniorrhaphy neuralgia also known as ingunodynia. This is a complex entity that describes chronic pain following hernia surgery most commonly caused by the presence of mesh. He noted that treatment protocols are really not standardized for this kind of diagnosis, but in general require re-exploration of the groin in an attempt to remove the offending mesh and any nerves that are entrapped by the mesh.

A June 2014 VA opinion report reflects the examiner's opinion that the Veteran's inguinal neuralgia was a well-known possible complication of hernia surgery and there was no evidence of improper care.  He determined that the Veteran clearly developed additional disability-inguinal neuritis-after the surgery.  

This appeared to have been building until a lifting incident, after which he had more left inguinal pain which apparently continued to this day.  Of note, the examiner found it questionable whether just 2 months post-operative, the Veteran was cleared to lift 50 pound.  He suggested that there may have been poor compliance with instructions.

In discussing whether the additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical treatment or care involving the 2003 surgery, or due to an event that was not reasonably foreseeable, the examiner indicated that a brief answer to this would be no.  

In reviewing the medical notes for a few months prior to an after the surgery, including the operative notes and available inpatient records, there were no apparent complications during the surgery.  He had minimal pain during a couple visits after the surgery until early August when, after lifting 50 pounds, he began having increased pain.  Post-operative inguinal pain is a common problem after hernia surgery.  

In addition, a well-known risk of hernia surgery is inguinal nerve pain.  Therefore, the examiner found no evidence of negligence or improper treatment-he just unfortunately had a post-operative complication.

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of compensation under 38 U.S.C.A. § 1151 for the claimed residuals of surgical repair of a left inguinal hernia in May 2003.  

The evidence does not show that the May 2003 hernia repair was productive of additional disability characterized by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical care.   The June 2014 VA reviewing physician indicated that the Veteran's inguinal hernia repair residuals-and specifically inguinal neuralgia-are less likely than not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault.

Moreover, while the actual consent form is not of record, the Veteran has not indicated that he was not informed of the risks or potential complications of the procedure or that he did not provide consent.

Additionally, evidence has not been submitted establishing that any current residuals of the hernia repair are the result of an event not reasonably foreseeable. Rather, the June 2014 VA reviewing physician indicated that inguinal neuralgia is a frequent complication of the procedure.

The Board accepts the opinion of the June 2014 VA physician as probative evidence on the question of whether the Veteran's residuals of left inguinal hernia surgical repair were caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical care, or an event not reasonably foreseeable, as it was upon full consideration of the Veteran's documented history and assertions, and supported by clear rationale based on the physician's expertise and a review of pertinent medical literature. See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), Guerreri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to be attached to medical opinions are within the province of the Board). 

While the private physician noted the additional disability, he did not provide an opinion on whether such disability was not reasonably foreseeable or due to lack of care, negligence, proper skill, or error during surgical treatment.  There is no contrary opinion of record, and Veteran has not identified or even referred to the existence of any other medical opinion that, in fact, supports the claim for compensation under 38 U.S.C.A. § 1151.

The Board has considered that Veteran's statements to the effect that his residuals of the left inguinal hernia surgical repair, and namely left ilioinguinal neuritis, are due to negligent care.  

The Board concedes that the Veteran is competent to testify regarding such observable symptomatology as groin pain. Id.; see also Buchanan, 451 F.3d at 1331.  

The Veteran, however, is not competent to provide an opinion as to the cause of the his additional disability whether a medical professional acted with a reasonable standard of care or acted with negligence, carelessness, lack of proper skill, error in judgment or fault.  

An opinion as to the cause of the Veteran's additional disability would involve analysis of clinical testing and a knowledge of highly complex medical matters and an understanding of the workings of inguinal hernia and surgical repair.  See Jandreau 492 F.3d at  1377 (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  In expressing an opinion as to cause and negligence, the Veteran is not reporting readily apparent symptoms, nor is he reporting a contemporaneous medical diagnosis or describing symptoms that were later diagnosed by a medical professional. See Jandreau , 492 F.3d at 1377.  

Furthermore, in the present case, we are dealing with a question of improper treatment of the condition.  The Veteran has not demonstrated that he has knowledge of the acceptable medical practices in diagnosing and treating inguinal hernia such that his statements would be competent, nor has he indicated that the failure in the standard of care was such that it would be readily apparent to a layperson (e.g. amputating the wrong extremity).  See OGCPREC 05-01 (noting that generally, determinations as to whether a physician's diagnosis, treatment or procedures for arriving at a diagnosis or course of treatment conform to ordinary standards of medical care generally present matters outside the ordinary knowledge of laypersons and therefore must be shown by medical evidence).  

Accordingly, the most probative evidence in this case are the VA examinations and opinions and other treatment records which reflect that the VA acted with reasonable care.

In conclusion, the preponderance of the evidence is against the award of compensation under 38 U.S.C.A. § 1151 for residuals of VA surgical repair of a left inguinal hernia in May 2003, to include left ilioinguinal neuritis. As a preponderance of the evidence is against the award of compensation under 38 U.S.C.A. § 1151, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-56.



ORDER

Service connection for the residuals of a left inguinal hernia is denied.

Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of VA surgical repair of a left inguinal hernia in May 2003, to include left ilioinguinal neuritis is denied.



REMAND

Unfortunately the Board finds that further RO action on the remaining claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matter on appeal.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall, 11 Vet. App. at 271.

In addition, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In the December 2013 remand, the Board noted that previous VA examinations and addendum opinions failed to consider the Veteran's report of a rash of the arms, chest and back during service, citing to 38 C.F.R. § 4.2 and Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in service injury but relied on the service medical records to provide a negative opinion).  Additionally, the Board noted that while Veteran's skin conditions are not listed as those presumed to be related to herbicide exposure, no opinion as to the relationship, if any, between any current skin disorder and the presumed exposure to herbicides had been obtained.  

In a May 2014 addendum opinion, the previous VA examiner opined that it is less likely than not that any current skin disability had clinical onset during the Veteran's period of active service.  

In so finding, the examiner noted that the Veteran's service treatment records were silent for any diagnosed skin condition during and on separation examination. He also noted that there was no medical documentation to establish a nexus to support any clinically diagnosed skin condition between 1969 and 1998.   He also opined that it is less likely than not that the Veteran has a current skin disability related to his presumed exposure to herbicides in the Republic of Vietnam, as his current skin conditions are not presumptive skin condition related to Agent Orange.

In a July 2014 addendum, the examiner noted that he had reviewed the Veteran's assertions and claims in medical record of ongoing skin issues and his opinion remained the same.

The Board finds these addendum opinions again inadequate for a number of reasons.  With regard to the opinion that the Veteran's skin conditions are not associated with Agent Orange, the Board has already acknowledged that the Veteran's diagnosed skin conditions are not among those listed as presumptively associated with Agent Orange exposure, and thus requested an opinion as to whether there was a direct relationship between the exposure and current skin disability.  

However, the examiner relied solely upon the fact that the Veteran's skin conditions are not among those for which a presumptive relationship has been established, and thus this opinion is not responsive to the Board's instructions.  

The examiner also based his opinion, at least in part, on the fact that there were no records of treatment for a skin disability until 1998.  However, treatment records as early as 1989 note skin complaints, which the Veteran related back to his time in service.  A January 1989 report noted a acneform eruption on the chest.  The Veteran reported that he had this since his return from Vietnam.  A March 1989 report notes an acneform rash, while in June 1989, the Veteran reported a 20-year history of rash and an assessment of folliculitis.  Thus, it is unclear whether the examiner reviewed and considered all treatment records in formulating his opinion.

Finally, the examiner provided no rationale in reaching his conclusion that review of the Veteran's statements regarding onset of skin disability did not change his opinion.

For the reasons expressed, the medical opinion evidence currently of record is inadequate. Therefore, the Board finds that additional action to obtain the required medical opinion is necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. The claims file should be sent to a qualified examiner, other than the examiner who conducted the June 2011 VA skin examination and prepared the 2013 and 2014 addendum opinions for addenda for clarification of the previously provided opinions. Following a review of the file the examiner should comment upon the following:

a) whether it is at least as likely as not (i.e., there is at
least a 50 percent probability) that the Veteran has a
current skin disability that is etiologically related to
his presumed exposure to herbicides (Agent Orange) in
the Republic of Vietnam?

b) whether it is at least as likely as not (i.e., there is at
least a 50 percent probability) that the Veteran has a
current skin disability that had its clinical onset during
service or otherwise was related to a documented event
or incident of that period of active service.

The examiner should specifically consider and discuss the Veteran's lay assertions of having skin problems during service and since discharge and the VA treatment records that noted acne conglobata since Vietnam.  The examiner should also note treatment records dated in 1989 reflecting a prior history of skin complaints since service.

A complete rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  After completing all indicated development, the AOJ
should readjudicate the claim remaining on appeal in
light of all the evidence of record If any benefit sought
on appeal remains denied the Veteran and his
representative should be furnished a fully responsive
Supplemental Statement of the Case and afforded a
reasonable opportunity for response

Thereafter, if indicated, the case should be returned to the Board for the purpose of
appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


